PER CURIAM:
Joseph R. Russell appeals the district court’s order dismissing his civil complaint pursuant to District of Columbia Court of Appeals v. Feldman, 460 U.S. 462, 103 S.Ct. 1303, 75 L.Ed.2d 206 (1983), and Rooker v. Fidelity Trust Co., 263 U.S. 413, 44 S.Ct. 149, 68 L.Ed. 362 (1923). We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Russell v. McWeeny, No. 4:08-cv-00063-JBF-JEB (E.D.Va. Oct. 2, 2008). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.